Citation Nr: 1442684	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-46 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He died in October 2002.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2005, July 2006, October 2006, and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes that the appellant originally filed her application to reopen the claim of service connection for the cause of the Veteran's death in August 2005.  Since that time, the appellant has continued to prosecute the claim and consequently, that claim remained pending.  See Myers v. Principi, 16 Vet. App. 228 (2002) (where an appellant had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final).  

A review of the Virtual VA and VBMS electronic claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the Veteran's claim of service connection for the cause of the Veteran's death.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the April 2003 rating decision relates to the basis for the prior denial of service connection for the cause of the Veteran's death.  

3.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus, rated as 10 percent disabling.  

4.  The Veteran died in October 2012; the immediate cause of death was acute bronchopneumonia consistent with aspiration.  

5.  The Veteran's service-connected diabetes mellitus was a contributory cause of his death.    


CONCLUSIONS OF LAW

1.  The April 2003 decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the April 2003 decision is new and material and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  A disability incurred in service contributed substantially and materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, as the Board is granting the application to reopen the claim of service connection for the cause of the Veteran's death and the underling claim for service connection, the claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001).

Reopening 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In April 2003, the RO denied the claim of service connection for the cause of the Veteran's death.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In its April 2003 denial, the RO denied the claim on the basis that the Veteran's immediate cause of death, bronchopneumonia, was not related to service or a service-connected disability.  At the time of the prior denial, the record included the appellant's lay statements, medical treatment records, an autopsy report, and the death certificate.  

The evidence added to the record since the April 2003 decision included additional lay and buddy statements, medical treatment records, and a private medical opinion.  Specifically, in September 2009, a private physician submitted a statement wherein she opined that it was more probable than not that the Veteran's service-connected diabetes mellitus contributed to and precipitated the Veteran's death.  

At the time of the prior decision, there was a death certificate and records establishing the service-connected disabilities.  However, there was no accepted evidence linking the cause of death to service.  Based on the above evidence, the Board finds that new and material evidence has been received to reopen the claim.  At the time of the prior denial, there was insufficient evidence relating the Veteran's cause of death to service or a service-connected disability.  The September 2009 private opinion is material because it relates to an unestablished fact necessary to substantiate the claim, namely, that a service-connected disability contributed materially to the Veteran's death.  

In sum, the Board finds that the evidence received since the April 2003 decision warrants a reopening of the Veteran's claim of service connection for the cause of the Veteran's death as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

Service Connection for the Cause of the Veteran's Death 

The appellant contends that the Veteran's cause of death was related to service or a service-connected disability.  For the reasons below, the Board agrees and finds that the service-connected diabetes mellitus was a contributory cause of the Veteran's death.  

DIC benefits are payable to the surviving spouse of a veteran if such veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The Board points out that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Here, the Veteran died in October 2002.  The cause of death was recorded as acute bronchopneumonia due to aspiration, sepsis, and decubitus ulcers.  The autopsy report provided that the Veteran had a clinical history of Alzheimer's disease and decubitus ulcers.  He was admitted to the hospital in September 2002 and died less than one week later in October 2002.  At the autopsy, the lungs showed acute bronchopneumonia consistent with aspiration, which was the main cause of the demise.  Decubitus ulcers and sepsis were also reported to be contributing factors.  Other additional factors were listed as pulmonary edema, acute and chronic pyelonephritis, and acute tubular necrosis, pre-mortem.  

The Veteran was service-connected for diabetes mellitus (10 percent disabling) at the time of his death.  Diabetes mellitus was not listed as an immediate or a contributory cause of death; however, the Board will carefully consider whether it was contributory cause of the Veteran's death.  

The only medical opinion of record is a September 2009 private opinion.  The physician explained that diabetes mellitus causes damage to organs, to include microvascular and macro vascular damage at the eyes, kidneys, nerves, and circulatory system.  This in turn causes retinopathy, nephropathy, neuropathy, and peripheral diseases.  She continued to explain that vascular problems could cause a stroke, lead to increased complications from infections and ulcers, and lead to poor healing of tissues.  The physician reiterated that all of those conditions were secondary to or associated with diabetes mellitus.  

The physician specifically stated that the Veteran suffered from renal failure, high blood pressure, a cerebrovascular accident (CVA), and he had proteinuria in his laboratory results and presented with ulcers that took longer than usual to heal.  She explained that his renal failure was probably altering his blood pressure and, with the damage to the vascular tissue, the presentation of a CVA episode was very probable.  She noted that the infected ulcers did not heal properly because of the nerve and vascular problems.  She opined that the non-healing infected ulcers were likely what caused the sepsis.  The physician further explained that the Veteran suffered from recurrent respiratory tract infections which were known to cause uncontrolled sugar levels and the dysfunction of systems.  

She ultimately opined that it was more probable than not that the diabetes mellitus and associated conditions deteriorated the Veteran's condition and precipitated his death.  

Although the autopsy report and the death certificate did not list diabetes mellitus as a contributory cause of the Veteran's death, the Board finds the medical opinion provided by the private physician to be of greater probative value than the death certificate and autopsy report as the examiner provided a detailed rationale and extensive reasoning for her determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Accordingly, the Board finds that the preponderance evidence establishes that the diabetes mellitus contributed materially to the cause of the Veteran's death and service connection for the cause of death is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.312(c)(3).

(The Board notes that the AOJ rejected the opinion of Dr. Ortiz and did not seek clarification or develop the case.  The Board shall not remand.)   


ORDER

The application to reopen the claim of service connection for the cause of the Veteran's death is granted.  

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


